      Case: 1:19-cv-04799 Document #: 1 Filed: 07/17/19 Page 1 of 8 PageID #:1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION
JORGE ANGELES                       §
         Plaintiff,                 §
                                    §
                                    §
                                    §
vs.                                 §
                                    § CIVIL ACTION NO.
                                    §
ANTON DIMITROV BOTOUCHAROV AND §
IMG TRUCKING, INC.                  §
         Defendants.                §

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Jorge Angeles, files this Complaint against Defendants Anton Dimitrov

Botoucharov and IMG Trucking, Inc., and in support would respectfully show the following:

                                         I.     PARTIES

       1.      Plaintiff Jorge Angeles is an individual whose place of residence is in Shelby

County, Texas.

       2.      Defendant Anton Dimitrov Botoucharov (“Botoucharov”) is an individual whose

residence is in Snohomish County, Washington State and may be served with petition and

citation at his place of residence located at 21320 11th PL W, Lynnwood, WA 98036, or

wherever he may be found.

       3.      Defendant IMG Trucking, Inc. (“IMG Trucking”) is an Illinois Corporation doing

business in the State of Illinois and may be served with citation and by serving its registered

agent, Irene Georgieva at 2001 Cornell Ave, Suite D, Melrose Park, IL 60160 or wherever she

may be found. Plaintiff hereby invokes the right to institute this suit against whatever entity was
       Case: 1:19-cv-04799 Document #: 1 Filed: 07/17/19 Page 2 of 8 PageID #:1




conducting business using the assumed or common name of “IMG Trucking, Inc.” with regard to

the events described in this petition.

                                   II.        MISNOMER / ALTER EGO

        4.      In the event any parties are misnamed or are not included herein, it is Plaintiff’

contention that such was a “misidentification”, “misnomer” and/or such parties are/were “alter

egos” of parties named herein. Alternatively, Plaintiff contends that such “corporate veils”

should be pierced to hold such parties properly included in the interest of justice.

                                  III.    JURISDICTION AND VENUE

        5.      Jurisdiction is proper in this Court under 28 U.S. Code Sec. 1332 as the Plaintiff

has suffered damages within the limits of this Court in an amount of a sum greater than

$75,000.00 and as the Plaintiff is a citizen of the state of Texas, the Defendant Anton Dimitrov

Botoucharov is a citizen of the state of Washington and IMG Trucking, Inc. is an Illinois

Corporation which results in diversity of citizenship as between the parties.

        6.      Venue is proper in this judicial district pursuant to 28 U.S.C. Sec. 1391 as one of

the named Defendants, IMG Trucking, Inc. is an Illinois Corporation which is domiciled and has

its registered office within this district.

                                               IV.   FACTS

        7.      Defendant Anton Dimitrov Botoucharov was an employee commercial driver for

Defendant IMG Trucking at the time the incident that forms the basis of this cause of action.

        8.      On February 14, 2019, at approximately 12:44 p.m., Defendant Anton Dimitrov

Botoucharov was driving Defendant IMG Trucking’s tractor-trailer west on I-70 near the 40th

mile marker. Defendant Botoucharov was driving in the same lane following behind Plaintiff,

Jorge Angeles, who was also operating a tractor-trailer. Mr. Angeles was safely operating his




                                                                                            PAGE 2
       Case: 1:19-cv-04799 Document #: 1 Filed: 07/17/19 Page 3 of 8 PageID #:1




vehicle according to the traffic conditions when Defendant Botoucharov smashed his tractor-

trailer into the rear of Mr. Angeles’s vehicle. Defendant Botoucharov failed to control speed of

this tractor-trailer and failed to keep a proper lookout as he was admittedly distracted by

watching cars on the opposite side of the road.

       9.         The force from the impact was so severe that the trailer Mr. Angeles was towing

burst open, spilling two skids of apples across the interstate. Mr. Angeles was seriously injured

and has required extensive medical treatment since this collision.

       10.        Upon information and belief, Defendant IMG Trucking was the owner of the

2016 Freightliner tractor driven by Defendant Botoucharov at the time of the collision.

       11.        Defendant Botoucharov was found at fault by the investigating officers with the

Indiana State Police for the 53rd District - Putnamville, Indiana. He was cited for following too

closely and for being a distracted driver.

       12.        Mr. Angeles suffered severe injuries and damages as a result of this collision, as

more fully described herein.

                                              V.      CLAIMS

                        COUNT I.       NEGLIGENCE & NEGLIGENCE PER SE
                                       DEFENDANT BOTOUCHAROV

       13.        The Plaintiff incorporates and re-pleads paragraphs 1-12 of this Complaint as

though fully set forth within this paragraph 13 of Count 1 of the Complaint.

       14.        The collision and the resulting injuries and damages to Plaintiff were proximately

caused by the negligence, carelessness, and recklessness of Defendant Botoucharov, in one or

more of the following, non-exclusive particulars:

             a.      In failing to maintain a proper lookout while operating a motor
                     vehicle, as would have been done by a reasonable person exercising
                     ordinary prudence under the same or similar circumstances;



                                                                                             PAGE 3
       Case: 1:19-cv-04799 Document #: 1 Filed: 07/17/19 Page 4 of 8 PageID #:1




             b.      In failing to operate his vehicle in obedience to traffic laws and
                     regulations;

             c.      Driver inattention;

             d.      Distracted driving;

             e.      In failing to take proper evasive actions to avoid any distractions while
                     operating the vehicle, as would have been done by a reasonable person
                     exercising ordinary prudence under the same or similar circumstances;

             f.      In failing to maintain proper control of the vehicle, such as a person of
                     ordinary care would have done under the same or similar
                     circumstances;

             g.      In failing to timely and properly apply the brakes of the vehicle or
                     otherwise attempt to avoid the collision, such as a person of ordinary
                     care would have done under the same or similar circumstances;

             h.      In failing to safely operate the vehicle, such as a person of ordinary
                     care would have done under the same or similar circumstances;

             i.      In failing to maneuver the vehicle in a manner so as to avoid the
                     collision, such as a person of ordinary care would have done under the
                     same or similar circumstances;

             j.      In operating a tractor-trailer by following too closely such as a person
                     of ordinary care would have done under the same or similar
                     circumstances;

             k.      In failing to not follow within three hundred feet of another motor
                     truck, motor truck drawing another vehicle, or a tractor-trailer
                     combination, in violation of Indiana Code 9-21-8-15; and

             l.      In the reckless operation of a tractor-trailer combination to endanger
                     the safety or property of others, in violation of Indiana Code 9-21-8-
                     50.

       15.        Each of the foregoing acts and omissions, either singularly or in combination,

constituted negligence and/or negligence per se which proximately caused the occurrence made

the basis of this lawsuit, and Plaintiff’s resulting injuries and damages pled herein.

       16.        As a result of Defendants’ negligence, Plaintiff was severely injured and brings



                                                                                                 PAGE 4
       Case: 1:19-cv-04799 Document #: 1 Filed: 07/17/19 Page 5 of 8 PageID #:1




   this lawsuit for the following damages:

             a. Past and future medical, hospital, and pharmaceutical expenses, including
                co-pays, medical equipment, and rehabilitation;
             b. Past and future pain and suffering;
             c. Past and future mental anguish and emotional distress;
             d. Past and future disability and physical impairment;
             e. Past and future loss of earnings and lost earning capacity; and
           f. Other economic losses, including vehicle repairs, that Plaintiff may show
              himself entitled.
       17.    Plaintiff seeks these and all other damages, including prejudgment and

postjudgment interest, to which he may be entitled, all of which have a reasonable pecuniary

value within the jurisdictional limits of this Court.

       18.      WHEREFORE, the Plaintiff, Jorge Angeles, prays that judgment be entered in his

favor and against the Defendants, Anton Dimitrov Botoucharov and IMG Trucking, Inc., in an

amount in excess of $75,000.00 as further established at trial and for any other relief this Court

or jury deem just.

                   COUNT II.      NEGLIGENT HIRING, SUPERVISION, TRAINING & RETENTION
                                   DEFENDANT IMG TRUCKING

       19.      The Plaintiff incorporates and re-pleads paragraphs 1-12 of this Complaint as

though fully set forth within this paragraph 19 of Count 1 of the Complaint.

       20.      Alternatively and in addition, IMG Trucking negligently hired, supervised,

trained, and retained Defendant Botoucharov. As an employer, IMG Trucking owed a duty to

Plaintiff and the general public to hire, supervise, train, and retain a competent and professional

commercial driver. IMG Trucking owed said duty to supervise and train Defendant Botoucharov

to ensure that the public would be safe while Defendant Botoucharov operated a commercial

vehicle on behalf of IMG Trucking.

       21.      IMG Trucking’s breach of duty was, singularly or in combination with others, the


                                                                                            PAGE 5
       Case: 1:19-cv-04799 Document #: 1 Filed: 07/17/19 Page 6 of 8 PageID #:1




producing and/or proximate cause of the incident and Plaintiff’s damages pled herein.

       22.     As a result of Defendants’ negligence, Plaintiff was severely injured and brings

this lawsuit for the following damages:

          a.   Past and future medical, hospital, and pharmaceutical expenses, including
               co-pays, medical equipment, and rehabilitation;

          b.   Past and future pain and suffering;

          c.   Past and future mental anguish and emotional distress;

          d.   Past and future disability and physical impairment;

          e.   Past and future loss of earnings and lost earning capacity; and

          f.   Other economic losses, including vehicle repairs, that Plaintiff may show
               himself entitled.

       23.     Plaintiff seeks these and all other damages, including prejudgment and

postjudgment interest, to which he may be entitled, all of which have a reasonable pecuniary

value within the jurisdictional limits of this Court.

       24.     WHEREFORE, the Plaintiff, Jorge Angeles, prays that judgment be entered in his

favor and against the Defendants, Anton Dimitrov Botoucharov and IMG Trucking, Inc., in an

amount in excess of $75,000.00 as further established at trial and for any other relief this Court

or jury deem just.

                               COUNT III. VICARIOUS LIABILITY

       25.     The Plaintiff incorporates and re-pleads paragraphs 1-21 of this Complaint as

though fully set forth within this paragraph 13 of Count 1 of the Complaint.

       26.     Defendant IMG Trucking was an interstate and/or intrastrate motor carrier and

entrusted the subject commercial vehicle and tractor-trailer to its statutory employee, Defendant

Botoucharov, on the date of the incident. At all times material to this suit, Defendant

Botoucharov was acting within the course and scope of his statutory employment for Defendant


                                                                                           PAGE 6
      Case: 1:19-cv-04799 Document #: 1 Filed: 07/17/19 Page 7 of 8 PageID #:1




IMG Trucking. Accordingly, Defendant IMG Trucking is vicariously liable, as a matter of law,

for the acts and omissions of Defendant Botoucharov, as listed above, pursuant to the Federal

Motor Carrier Safety Regulations because Defendant Botoucharov negligently injured Plaintiff

while operating an interstate and/or intrastate carrier vehicle. The Federal Motor Carrier Safety

Regulations, which were also adopted by Illinois, mandate that Defendant IMG Trucking be held

liable for violations of the federal regulations by Defendant Botoucharov because the duties

imposed therein are nondelegable.1 Further, Defendant Botoucharov was a vice-principal of

Defendant IMG Trucking at the time of the incident because Defendant Botoucharov was

engaged in the performance of nondelegable and absolute duties, as listed above, of Defendant

IMG Trucking.

       27.      Additionally, Plaintiff states that at the time of the occurrence made the basis of

this suit, Defendant Botoucharov was acting in his capacity as an agent, servant, representative

and/or employee of Defendant IMG Trucking and was acting within the course and scope of his

authority as such at the time of the incident. Therefore, the doctrine of Respondent Superior

should be applied to Defendant IMG Trucking and it should be held vicariously responsible for

the acts and omissions of its agent and/or employee and/or servant.28.      As    a    result   of

Defendants’ negligence, Plaintiff were severely injured and bring this lawsuit for the following

damages:

           a.   Past and future medical, hospital, and pharmaceutical expenses, including
                co-pays, medical equipment, and rehabilitation;

           b.   Past and future pain and suffering;

           c.   Past and future mental anguish and emotional distress;

           d.   Past and future disability and physical impairment;




                                                                                            PAGE 7
       Case: 1:19-cv-04799 Document #: 1 Filed: 07/17/19 Page 8 of 8 PageID #:1




          e.   Past and future loss of earnings and lost earning capacity; and

          f.   Other economic losses, including vehicle repairs, that Plaintiff may show
               himself entitled.

       29.     Plaintiff seeks these and all other damages, including prejudgment and

postjudgment interest, to which he may be entitled, all of which have a reasonable pecuniary

value within the jurisdictional limits of this Court.

       30.     WHEREFORE, the Plaintiff, Jorge Angeles, prays that judgment be entered in his

favor and against the Defendants, Anton Dimitrov Botoucharov and IMG Trucking, Inc., in an

amount in excess of $75,000.00 as further established at trial and for any other relief this Court

or jury deem just.

                                     VI.     JURY DEMAND

       31.     The Plaintiff, Jorge Angeles, demands a trial by jury of all issues triable pursuant to

rule 38 of the Federal Rules of Civil Procedure.


                                              Respectfully submitted,

                                              TRISTAN & CERVANTES

                                              By:       /s/ Pedro Cervantes
                                                        Pedro Cervantes as Local Counsel
                                                        Illinois IARDC No. 6281150.
                                                        30 W. Monroe St., Suite 639
                                                        Chicago, IL 60603
                                                        Tel: 312-345-9200
                                                        Fax: 312-345-1523
                                                        pcervantes@tristancervantes.com




                                                                                                 PAGE 8
